ORDER FINDING MISCONDUCT AND IMPOSING IDENTICAL RECIPROCAL DISCIPLINE
The Indiana Supreme Court Disciplinary Commission filed its Verified Notice of Foreign Discipline and Petition for Issuance of an Order to Show Cause on May 10, 2001, wherein it states that the respondent, Steven Jeffrey Riggs, has been disciplined by the United States Court of Appeals for the Seventh Cireuit and requests, pursuant to Ind.Admission and Discipline Rule 28, Section 28(b), that identical reciprocal discipline be imposed in this state. Although this Court issued an Order to Show Cause Why Reciprocal Discipline Should not be Imposed on May 283, 2001, the respondent has not responded. On July 25, 2001, his counsel, Kevin P. McGoff, moved this Court to permit his withdrawal as counsel for the respondent in this matter based upon "a breakdown in communication between the lawyer and client." This case is now before us for final resolution.
We now find that the respondent was admitted to the bar of this State on October 10, 1996. He was also admitted to practice before the Seventh Cireuit Court of Appeals and in the state of California. On April 17, 2001, the respondent was suspended from the practice of law in this state for his failure to comply with continuing legal education requirements.
We find further that on February 16, 2001, the Court of Appeals of the Seventh Circuit issued a final order of discipline pursuant to F.R.App.R. 46(c) in the case styled In the Matter of Steven J. Riggs, 240 F.3d 668 (C.A.7, 2001), wherein the respondent was disbarred from the practice of law in the Seventh Cireuit. Specifically, the Seventh Cireuit found that the respondent consistently neglected criminal appeals pending before that court. He also failed to respond to the court's orders to show cause why court-ordered action on those cases had not taken place.
We find further that the respondent has not shown any cause why, under Ad-mis.Disc.R. 23(28)(c), identical reciprocal discipline should not issue in this state for the misconduct found by the Seventh Cir-euit Court of Appeals, Accordingly, we find that the final adjudication in the Seventh Cireuit Court of Appeals that the respondent is guilty of lawyer misconduct establishes conclusively the misconduct in this state, and that the imposition of identical reciprocal discipline, pursuant to Ad-mis.Disc.R. 23(28)(c), is warranted.
IT I8, THEREFORE, ORDERED that counsel Kevin P. McGoff's Verified Motion to Withdraw Appearance is hereby granted.
IT FURTHER ORDERED that the respondent, Steven Jeffrey Riggs, is hereby disbarred. Accordingly, the Clerk of this Court is directed to strike his name from the Roll of Attorneys.
The Clerk of this Court is directed to forward notice of this Order to the respon*565dent or his attorney, to the Indiana Supreme Court Disciplinary Commission, to all other entities pursuant to Ad-mis.Disc.R. 28(@8)(d), governing disbarment, to the Supreme Court of the state of California, and to Kevin P. McGoff.
All Justices concur.